Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 7, 1975, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. There is no merit to the defendant’s appeal. The defendant, a second felony offender, pleaded guilty to grand larceny in the third degree and received the minimum sentence permitted by law (see Penal Law, § 70.06, subd 3, par [d]; subd 4). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.